DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2021 has been considered by the examiner.

Claim Objections
Claims 1-7 
Claims 2-3 are objected to because of the following informalities: in claim 2, line 2, there should be a comma after “voltage.” 
Claim 3 is objected to because of the following informalities: in line 2, there should be a comma after “comprises” and in line 3 a comma after “voltage.” 
Claim 6 is objected to because of the following informalities: in line 3, “the predefined threshold” should be changed to “a predefined threshold” since it was not mentioned before in either claim 6 or independent claim 1. 
Claim 7 is objected to because of the following informalities: in line 3, there should be a comma after “comprises.” 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US 2011/0248648. 

Regarding Claim 1, Liu (Fig. 4) teaches a method for driving an LED backlight (300) with at least a first (308-1) and a second (308-2) segment, comprising the following steps: 
-providing a supply voltage and a first driving current to the first segment (e.g., Vout provided to LED string 308-1.  When Vout is applied, a current is also necessarily applied to LED string 308-1), providing the supply voltage and a second driving current to the second segment (e.g., Vout provided to LED string 308-2.  When Vout is applied, a current is also necessarily applied to LED string 308-2), 
-reducing a level of the supply voltage until a specifiable second level of the supply voltage is reached or until a first predefined condition in the first or second segment is fulfilled (e.g., Based on feedback signal 301, DC/DC converter 302 adjusts Vout to achieve target power needs of LED string 308-1 or 308-2.  The Vout required to achieve this target is considered a “first predefined condition”; par. 0033), 
-sensing a first signal in dependence on a voltage drop across the first segment (e.g., Monitoring signal Isen_1 is sensed by feedback selection circuit 312.  Isen_1 is based on the forward voltage, or voltage drop, of LED string 308-1; par. 0033), 
-sensing a second signal in dependence on a voltage drop across the second segment (e.g., Monitoring signal Isen_2 is sensed by feedback selection circuit 312.  Isen_2 is based on the forward voltage, or voltage drop, of LED string 308-2; par. 0033), 
-determining the maximum of the voltages dropping across the first and second segment by evaluating the first and the second signal (e.g., The maximum forward voltage, or voltage drop, among the LED strings 308 is determined; par. 0033), 
-reducing the driving current of the segment with the maximum voltage drop until a second predefined condition in the first or second segment is reached (e.g., DC/DC converter 302 adjusts Vout to achieve the power need of the LED string with the maximum forward voltage.  Depending on the power need, the Vout may be decreased.  As Vout is lowered, so too is the current of the LED string.  The current associated with the target voltage of the LED string is considered a “second predefined condition”; par. 0033).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of You, 2010/0277410. 

Regarding Claim 4, Liu (Fig. 4) teaches the method according to claim 1, wherein the supply voltage and the first driving current are provided each at a predefined level (e.g., Vout and current of LED string 308_1 are based on the particular power needs of said LED string; par. 0033), and wherein the second driving current is provided at a predefined level (e.g., Vout and current of LED string 308_2 are based on the particular power needs of said LED string; par. 0033).  

Liu does not teach wherein first driving current is provided in a pulse-width modulated manner with a predefined duty-cycle; and wherein the second driving current is provided in a pulse width modulated manner with a predefined duty cycle. 

However, You (Fig. 10) teaches the concept of applying a PWM signal to drive an LED string (e.g., Drivers 60A and 60B applies PWM pulses 88 and 90 to LED string; par. 0089).  Thus, in the combined invention, the first driving current and second driving current of Liu would be provided in pulse-width modulated manner with a predefined duty-cycle.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Liu with the above teachings of You.  Applying a PWM signal to the LED string of a backlight is well-known in the art for helping prevent flicker and improving the efficiency of the LED string.    

Allowable Subject Matter
Claims 2-3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Liu teaches the method according to claim 1.

However, neither Liu, nor the remaining prior art, either alone or in combination, teaches wherein while reducing the level of the supply voltage, the first predefined condition in the first or second segment is fulfilled as soon as the first or the second signal is below a predefined threshold.  In Liu, Vout is reduced to achieve the target level of the LED string with the maximum voltage drop only if monitoring signal ISEN is too high, or above a predefined threshold. 

Claim 3 is objected to because it depends on claim 2.  

Regarding Claim 5, Liu in view of You teaches the method according to claim 4, teaches wherein reducing the driving current of the segment with the maximum voltage drop comprises reducing the level of the driving current of the segment with the maximum voltage drop (Liu; par. 0033). 

wherein reducing the driving current of the segment with the maximum voltage drop comprises reducing the level of the driving current of the segment with the maximum voltage drop and increasing its duty cycle.  

Yang, US 2013/0162701, teaches that increasing the duty cycle leads to an increase in the driving current of an LED (par. 0023). 

Chen, US 2014/0354176, also teaches that increasing the duty cycle leads to an increase in the driving current of an LED (par. 0018).

Claim 7 is objected to because it depends on claim 5. 

Regarding Claim 6, Liu (Fig. 4) teaches the method according to claim 1. 

However, neither Liu, nor the remaining prior art, teaches wherein while reducing the driving current of the segment with the maximum voltage drop, the second predefined condition is fulfilled as soon as the first or the second signal reaches a predefined threshold.  In Liu, once Vout is reduced to achieve the target level, the driving current of the LED string with the maximum forward voltage is then reduced.  However, during this voltage reduction process, ISEN_1 or ISEN_2, which are considered the “first” and “second signals,” are not reduced.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        January 13, 2022